ORDER
This matter having been duly presented to the Court, it is ORDERED that RICHARD H. KRESS of MOUNTAINSIDE, who was admitted to the bar of this State in 1979, and who was suspended from the practice of law for a period of six months effective April 10, 2006, by Order of this Court filed on March 15, 2006, be restored to the practice of law, effective immediately; and it is further
ORDERED that RICHARD H. KRESS shall practice law and make disbursements from his attorney trust account only under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court.